Citation Nr: 0217253	
Decision Date: 11/27/02    Archive Date: 12/04/02

DOCKET NO.  02-03 119	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Montgomery, Alabama


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
residuals of a low back injury.  

2.  Entitlement to service connection for bilateral 
shoulder, arm, and leg disorders.  

3.  Entitlement to a rating in excess of 20 percent for 
postoperative scar on the posteromedial aspect of the right 
elbow (major).  

4.  Entitlement to a rating in excess of 10 percent for 
hysterical neurosis, conversion type.  

(The issue of entitlement to service connection for 
residuals of a back injury will be the subject of a later 
decision.)  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The veteran served on active duty from September 1969 to 
April 1970.  

The current appeal arose from a September 2000 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Montgomery, Alabama.  The RO denied service 
connection for residuals of a low back injury, and for 
shoulder, arm, and leg disorders; a rating in excess of 10 
percent for hysterical neurosis, conversion type, and an 
increased (compensable) evaluation for a right elbow scar.  

In April 2001 the RO granted an increased (compensable) 
evaluation of 20 percent for the right elbow postoperative 
scar effective from October 6, 2000.  In a January 2002 
rating decision, the RO determined that the October 2000 
effective date was erroneous and assigned an earlier 
effective date of May 26, 2000, the actual date of receipt 
of the veteran's claim for an increased rating.  

The Board of Veterans' Appeals (Board) notes that 
entitlement to service connection for residuals of a low 
back injury was previously denied in December 1970.  It 
appears that there was some confusion over the years as to 
whether service connection was in effect for a back 
disability.  



In correspondence to the veteran dated in April 2002, 
however, he was informed that there had never been a grant 
of service connection for a back disorder.  Moreover, it was 
noted that the record included a December 1970 document 
which showed that he had been notified that service 
connection had been denied for a back disability.  

During the pendency of this claim, it is noted that the RO 
ignored the former denial of service connection for a back 
disorder and conducted a de novo review as to this issue.  
In accordance with the United States Court of Appeals for 
Veterans Claims (CAVC) in ruling in Barnett v. Brown, 8 Vet. 
App. 1 (1995), the Board is obligated to address this issue 
on the basis of whether new and material evidence has been 
submitted that is sufficient to reopen this claim regardless 
of whether the RO based their determination on that issue.  

Hence, the Board will proceed with a determination of 
whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for 
residuals of a low back disorder.  Note that this issue was 
reclassified at the recent personal hearing and has also 
been reclassified on the title page of this decision.  

The veteran appeared for a Travel Board hearing before the 
undersigned Member of the Board at the RO in June 2002, a 
transcript of which is of record. 

The Board is now undertaking additional development on the 
claim of service connection for residuals of a low back 
injury pursuant to authority granted by 67 Fed. Reg. 3,099, 
3,104 (Jan. 23, 2002) (to be codified at 38 C.F.R. 
§ 19.9(a)(2)).  
When it is completed, the Board will provide notice of the 
development as required by Rule of Practice 903. (67 Fed. 
Reg. 3,099, 3,105 (Jan. 23, 2002) (to be codified at 38 
C.F.R. § 20.903.)  




After giving the notice and reviewing your response to the 
notice, the Board will prepare a separate decision 
addressing the issue of entitlement to service connection 
for residuals of a low back injury.  


FINDINGS OF FACT

1.  The RO denied entitlement to service connection for 
residuals of a low back injury when it issued an unappealed 
rating decision in December 1970.  

2.  The evidence submitted since the December 1970 decision 
bears directly and substantially upon the issue of 
entitlement to service connection for residuals of a low 
back injury, and by itself or in connection with the 
evidence previously of record, is so significant that it 
must be considered in order to fairly decide the merits of 
the claim.  

3.  Chronic acquired disorders of the shoulders, arms, or 
legs were not shown in service or for many years after 
service, osteoarthritis in these joints was not disabling to 
a compensable degree during the first post service year; nor 
is there probative, competent medical evidence linking post 
service diagnosed shoulder, arm, or leg disabilities with 
service on any basis.  

4.  Persuasive medical evidence demonstrates that residuals 
of postoperative scar, posteromedial aspect, right elbow, 
are manifested by a 15 centimeter scar over the right elbow 
centered over the medial epicondyle.  There was no evidence 
of disfigurement, ulceration, or pain on palpation.  Flexion 
of the forearm was limited to 90 degrees.



5.  Persuasive medical evidence demonstrates that hysterical 
neurosis, conversion type, is currently manifested by a 
coherent thought process, and he is able to focus, sustain, 
and shift attention.  His insight and judgment is adequate.  
His Global Assessment of Functioning (GAF) score is 65.  

6.  Hysterical neurosis, conversion type, is not productive 
of an occasional decrease in work efficiency and 
intermittent periods of an inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due 
to such symptoms as: depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or less often), 
chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  


CONCLUSIONS OF LAW

1.  Evidence submitted since the December 1970 rating 
decision wherein the RO denied entitlement to service 
connection for residuals of a low back injury is new and 
material, and the veteran's claim for that benefit is 
reopened.  38 U.S.C.A. §§ 5104, 5107, 5108, 7105(c) (West 
1991 & Supp. 2002); 38 C.F.R. §§ 3.104(a), 3.156(a), 
3.160(d), 20.1103 (2002).  

2.  Bilateral disorders of the shoulders, arms, and legs 
were not incurred in or aggravated by active service; nor 
may service connection be presumed for osteoarthritis 
therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 
1991 & Supp. 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2002).  

3.  The criteria for a rating in excess of 20 percent for a 
postoperative scar on the posteromedial aspect of the right 
elbow have not been met.  38 U.S.C.A. §§  1155, 5107 (West 
1991 & Supp. 2002); 38 C.F.R. §§ 4.71a, Diagnostic Codes 
(DCs) 7805, 5206 (2002).  





4.  The criteria for a rating in excess of 10 percent for 
hysterical neurosis, conversion type, have not been met.  
38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.125-4.130, DC 9424 
(2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

Of record are private medical records dated prior to 
service, from late 1968 and early 1969, showing that the 
veteran injured his back when he was hit by a car.  An acute 
sprain of the lumbosacral spine with a possibility of some 
bulging of the intervertebral disk, with some verve root 
compression was present.  An electromyograph was negative 
for a right lower extremity disability.  

A review of the service medical records (SMRs) reflects that 
the veteran's preservice back injury was noted.  On 
induction he was processed complaining of low back pain with 
radiation to the right lower extremity.  Following 
examination, lumbar strain was diagnosed.  He was 
subsequently treated for severe lumbar strain and assigned 
special training.  

During service, he was also treated for right subluxating 
ulnar nerve with contusion after a fall.  He had surgery on 
the right elbow in 1970 and was placed on limited duty.  
Postservice VA examinations in 1970 reflect that he 
continued to report right arm pain.  The right arm showed 
some limitation of motion, and there was slight atrophy of 
the right bicep muscle.  He indicated that he was not 
interested in having his back examined explaining that he 
had injured it prior to service.  No neurological disease 
was found.  Additionally, neuropathy or paralysis of the 
right ulnar nerve was not found.  Hysterical neurosis, 
conversion type, was reported.  

The evidence summarized above was of record at the time of 
the December 1970 rating action.  In that determination, 
service connection was established for hysterical neurosis, 
conversion type, postoperative residuals of right elbow 
injury with limitation of motion and ulnar nerve atrophy.  A 
10 percent rating was assigned.  Service connection for 
residuals of a low back injury was denied.  

The evidence reported below was associated with the claim 
subsequent to the RO's December 1970 rating determination.  

In July 1974 the veteran underwent additional VA psychiatric 
and orthopedic examinations.  Again, hysterical neurosis, 
conversion type, was found upon psychiatric evaluation.  The 
orthopedic evaluation resulted in a diagnosis of 
postoperative scar, posteromedial aspect, elbow, bilateral, 
which was shown as healed and nonsymptomatic.  

In September 1974 the RO determined that the veteran's 
psychiatric disorder and right elbow disorders should be 
separately rated.  A 10 percent rating was established for 
hysterical neurosis, conversion type.  A separate 
noncompensable rating was established for the postoperative 
scar, posteromedial aspect, right elbow.  

A statement made by the veteran was added to the record on 
May 26, 2000.  The veteran requested an increased rating for 
his right elbow disorder.  He also indicated that his back 
condition had worsened.  The current claim ensued.  

In support of his appeal, he submitted a private physician's 
statement dated in January 1996.  The private physician 
noted that the veteran was on disability retirement due to 
multiple problems with his knees, shoulders, and arms.  A 
history of occasional back problems was noted, but the 
examiner indicated that the veteran's leg symptoms had only 
recently begun.  X-rays of the lumbar spine were interpreted 
as showing degenerative disc disease (DDD) at L3-4 "but 
nothing severe, no instability or fractures."  

It was noted that a 1995 magnetic resonance imaging (MRI) 
was reviewed and confirmed the DDD without evidence of 
significant nerve impingement.  The examiner's impression 
was of back and left leg symptoms with underlying DDD.  

Also submitted was an April 2000 MRI of the right knee which 
showed suspected articular cartilage loss of the proximal 
tibia.  There was small joint effusion with large Baker's 
cyst.  

In June 2000, the veteran submitted a claim for service 
connection for bilateral shoulder, arm, and leg disorders.  

In September 2000, the RO determined that service connection 
for a low back disorder, bilateral shoulder, arm, and leg 
disorders was not warranted.  Additionally, the 10 percent 
rating in effect for the psychiatric disorder, and the 
noncompensable rating in effect for his right elbow scar 
were confirmed and continued.  

VA joint, psychiatric, and spine examinations were conducted 
in November 2000.  On joint examination, the veteran gave a 
history of inservice exposure to a hand grenade resulting in 
surgery to his right shoulder, right knee, and right elbow.  
He complained of pain, weakness, stiffness, swelling, heat, 
redness, instability, giving way, locking, fatigability, and 
lack of endurance.  He also gave a history of injury in 1981 
when he fell off a scaffold.  He was noted to be right-
handed.  

ROM of the shoulders showed forward flexion on the right to 
92 degrees and on the left to 168 degrees.  Abduction on the 
right was to 88 degrees and on the left to 167 degrees.  
External rotation was to 42 degrees on the right and to 87 
degrees on the left.  Internal rotation was to 41 degrees on 
the right and to 84 degrees on the left.  There was a 10 cm. 
scar on the right shoulder.  

ROM of the elbow showed forearm supination on the right was 
to 64 degrees.  Forearm pronation was to 44 degrees.  There 
was a 15 cm. scar over the right elbow centered over the 
medial epicondyle.  



The final diagnoses included postoperative shrapnel surgery 
with degenerative joint disease (DJD) over the right elbow, 
right knee, and right shoulder with loss of function due to 
pain.  X-ray of the shoulders showed that there had been 
surgical resection of the distal 3 cm. of the right 
clavicle.  The left shoulder showed mild degenerative change 
of the acromioclavicular joint.  

Spine evaluation showed that the motion of the back stopped 
when pain began.  There was some objective evidence of 
painful motion, spasm, weakness, and tenderness.  
Neurological abnormalities were not seen.  ROM of the lumbar 
spine showed flexion to the right of 16 degrees out of 50.  
Flexion to the left was to 14 degrees out of 50.  Forward 
flexion was to 78 degrees out of 90.  Backward extension was 
to 22 degrees out of 30.  X-ray of the lumbar spine showed 
mild to moderate narrowing the intervertebral sic spaces at 
the lower thoracic level and at L3-4 and L4-5.  The 
diagnosis was DJD of the lumbosacral spine with loss of 
function due to pain.  

Psychiatric evaluation showed that the veteran was not under 
the care of any psychiatrist or psychologist.  He last 
worked in 1981 as a boilermaker.  After he was injured in a 
scaffold collapse, however, he had been on retirement 
disability.  At the time of this injury, he injured his 
right shoulder, right arm, back, and right leg.  

Examination showed that he was alert and oriented times 
four.  His higher cognitive functions were intact.  His mood 
was described as "all right."  His affect was congruent with 
his state of mood.  His thought content was negative for 
suicidal or homicidal ideations.  His thought process was 
coherent.  He was able to focus, sustain, and shift 
attention.  His insight and judgment were adequate.  The 
diagnoses included history of neurosis-conversion disorder.  
His GAF score was 65.  


Subsequently added to the record were private medical 
records dated from 1992 through May 2001 which show 
treatment for impingement of the right shoulder, right 
shoulder bursitis  and rotator cuff tendinitis, and right 
shoulder girdle pain.  He was also seen for left knee 
anterior cruciate ligament deficient, status post right knee 
surgery to include lateral reticular release, early DDD of 
the lumbar spine, cervical spondylitis with radiculopathy to 
the right upper extremity, and DDD of the cervical spine.  

The veteran provided oral testimony before the undersigned 
Member of the Board at the RO in June 2002, a transcript of 
which has been associated with the claims file.  He related 
his current multiple joint disabilities including his back 
to injury sustained in service, and argued that his service-
connected disabilities were more disabling than currently 
evaluated, thereby warranting entitlement to increased 
evaluations.

Criteria

Finality and Materiality

If no notice of disagreement is filed within the prescribed 
period, the action or determination shall become final and 
the claim will not thereafter be reopened or allowed, except 
as otherwise provided by regulation.  38 U.S.C.A. § 7105(c) 
(West 1991); 38 C.F.R. § 20.1103 (2002).

When a claim to reopen is presented under section 5108, the 
Secretary must first determine whether the evidence 
presented or secured since the last final disallowance of 
the claim is new and material.  See 38 U.S.C.A. § 5108 (West 
1991); 38 C.F.R. § 3.156(a); Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998).

A decision of a duly constituted rating agency or other 
agency of original jurisdiction shall be final and binding 
on all field offices of the VA as to conclusions based on 
the evidence on file at the time VA issues written 
notification in accordance with  38 U.S.C.A. § 5104 (West 
1991 & Supp. 2002).


A final and binding agency decision shall not be subject to 
revision on the same factual basis except by duly 
constituted appellate authorities or except as provided in § 
3.105 of this part.  38 C.F.R. § 3.104(a) (2002).

Despite the finality of a prior final RO decision, a claim 
will be reopened and the former disposition reviewed if new 
and material evidence is presented or secured with respect 
to the claim which has been disallowed.  38 U.S.C.A. § 5108 
(West 1991); 38 C.F.R. § 3.156(a) (2002).

The CAVC has held that, when "new and material evidence" is 
presented or secured with respect to a previously and 
finally denied claim, VA must reopen the claim.  Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991).

The CAVC has held that VA is required to review for its 
newness and materiality only the evidence submitted by an 
appellant since the last final disallowance of a claim on 
any basis in order to determine whether a claim should be 
reopened and readjudicated on the merits.  Evans v. Brown, 9 
Vet. App. 273 (1996).

"New and material evidence" means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled 
is so significant that it must be considered in order to 
fairly decide the merits of the claim.  38 C.F.R. § 3.156(a) 
(2002).

New evidence is evidence which (1) was not in the record at 
the time of the final disallowance of the claim, and (2) is 
not merely cumulative of other evidence in the record.  
Smith v. West, 12 Vet. App. 312 (1999); Evans v. Brown, 9 
Vet. App. 273, 283 (1996).  




New evidence is considered to be material where such 
evidence provides a more complete picture of the 
circumstances surrounding the origin of the veteran's injury 
or disability, even where it will not eventually convince 
the Board to alter its decision.  See Hodge v. West, 155 
F.3d 1356, 1363 (Fed. Cir. 1998).

If new and material evidence is presented or secured with 
respect to a claim that has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108 (West 1991); Hickson v. West, 
12 Vet. App. 247 (1999).  

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence 
is to be presumed.  Justice v. Principi, 3 Vet. App. 510, 
513 (1992).

If VA determines that new and material evidence has been 
presented under 38 C.F.R. § 3.156(a), the case will be 
decided on the merits.  See Wilkinson v. Brown, 8 Vet. App. 
263 (1993).

If the evidence is new and material, the Board must reopen 
the claim and review all the evidence of record to determine 
the outcome of the claim on the merits.  The first step 
involves two questions:  (1) Is the newly presented evidence 
"new" (not of record at the time of the last final 
disallowance of the claim and not merely cumulative of other 
evidence that was then of record)? (2) Is it "probative" of 
the issues at hand?  Evans v. Brown, 9 Vet. App. 273 (1996).

A third requirement for reopening imposed by the CAVC, that 
the evidence create a reasonable possibility of changing the 
outcome, has been invalidated by the United States Court of 
Appeals for the Federal Circuit (CAFC).  Hodge v. West, 155 
F.3d 1356 (Fed Cir 1998). 

The CAFC has specifically held that the Board may not 
consider a previously and finally disallowed claim unless 
new and material evidence is presented, and that before the 
Board may reopen such a claim, it must so find.  Barnett v. 
Brown, 8 Vet. App. 1 (1995); aff'd, 83 F.3d 1380 (Fed. Cir. 
1996); Butler v. Brown, 9 Vet. App. 167 (1996). Fulkerson v. 
West, 12 Vet. App. 268 (1999).  "Moreover, once the Board 
finds that no such evidence has been offered, that is where 
the analysis must end."  Butler, supra.

The Board notes that 38 C.F.R. § 3.156 was recently amended, 
and that the standard for finding new and material evidence 
has changed as a result.  66 Fed. Reg. 45,620, 45,630 
(August 29, 2001) (to be codified at 38 C.F.R. § 3.156(a)).  
However, this change in the law is not applicable in this 
case because the appellant's claim was not filed on or after 
August 29, 2001, the effective date of the amendment.  66 
Fed. Reg. 45,620, 45,629 (August 29, 2001).


Service Connection

Service connection may be established for a disability 
resulting from personal injury suffered or disease 
contracted in the line of duty or for aggravation of 
preexisting injury suffered or disease contracted in the 
line of duty.  38 U.S.C.A. § 1110 (West 1991 & Supp. 2002);  
38 C.F.R. § 3.303 (2002)..

Notwithstanding, service connection may be granted for 
disease that is diagnosed after discharge from military 
service, when all of the evidence establishes that such 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2002); see Cosman v. Principi, 3 Vet. App. 303, 305 (1992).

In the case of degenerative joint disease (DJD) (arthritis), 
service incurrence may be presumed if the disease is 
manifested to a compensable degree within one year of 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 1991 & 
Supp. 2002); 38 C.F.R. §§ 3.307, 3.309 (2002).  

The CAVC has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain 
circumstances, lay evidence of inservice incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed inservice disease or injury 
and the present disease or injury.  Hickson v. West, 12 Vet. 
App. 247, 253 (1999).  

To show chronic disease in service there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time as distinguished from merely isolated 
findings or a diagnosis including the word "chronic".  When 
the disease entity is established, there is no requirement 
of evidentiary showing of continuity.  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b) (2002).  


Increased Ratings

Disability evaluations are based upon the average impairment 
of earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. Part 4 (2002).  Separate rating codes identify the 
various disabilities.  38 C.F.R. Part 4.  In determining the 
current level of impairment, the disability must be 
considered in the context of the whole-recorded history, 
including service medical records (SMRs).  38 C.F.R. §§ 4.2, 
4.41 (2002).  An evaluation of the level of disability 
present also includes consideration of the functional 
impairment of the veteran's ability to engage in ordinary 
activities, including employment, and the effect of pain on 
the functional abilities.  38 C.F.R. §§ 4.10, 4.40, 4.45, 
4.59 (2002); DeLuca v. Brown, 8 Vet. App. 202, 204-06 
(1995).  

The determination of whether an increased evaluation is 
warranted is based on review of the entire evidence of 
record and the application of all pertinent regulations.  
See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

Once the evidence is assembled, the Secretary is responsible 
for determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990).  If so, the claim is denied; if the evidence 
is in support of the claim or is in equal balance, the claim 
is allowed.  Id.  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria for that rating.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7 (2002).  

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, upon field station submission, is 
authorized to approve on the basis of the criteria set forth 
in this paragraph an extra-schedular evaluation commensurate 
with the average earning capacity impairment due exclusively 
to the service-connected disability or disabilities.  The 
governing norm in these exceptional cases is: A finding that 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked interference 
with employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1) (2002).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  Where there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  38 U.S.C.A. 
§ 5107 (West Supp. 2002).


Right Elbow

The veteran's right elbow disability is currently rated as 
20 percent disabled based on a service-connected scar which 
results in limitation of extension of flexion of the 
forearm.  He has been found to be right hand dominant.  

The veteran's postoperative scar on the posteromedial aspect 
of the right elbow may also be rated pursuant to DC 7803 
wherein a 10 percent rating is assigned for a superficial, 
poorly nourished scar of the skin with repeated ulceration.  
38 C.F.R. § 4.118, DC 7803 (2002).

Pursuant to DC 7804, superficial, tender and painful scars 
are rated as 10 percent disabling when shown on objective 
demonstration.  It is noted that the 10 percent rating will 
be assigned, when the requirements are met, even though the 
location may be on the tip of finger or toe, and the rating 
may exceed the amputation value for the limited involvement.  
38 C.F.R. § 4.118, DC 7804 (2002).

Pursuant to DC 7805, scars may also be rated on limitation 
of function of the affected part.  38 C.F.R. § 4.118, DC 
7805 (2002).  Using this DC, the RO found that the veteran 
was entitled to a 20 percent rating pursuant to DC 5206.  

In order to get the next higher rating based on limitation 
of flexion of the major forearm (30 percent), flexion must 
be limited to 70 degrees.  In order to get a higher rating 
based on limitation of extension of the forearm, the major 
forearm would have to be shown to be limited to at least 90 
degrees.  38 C.F.R. § 4.71a, DCs 5206, 5207.

The normal ROM of the forearm (elbow) is zero degrees 
extension, 145 degrees flexion, 80 degrees of pronation, and 
85 degrees of supination.  38 C.F.R. § 4.71, Plate I (2002).

The assignment of a particular DC is "completely dependent 
on the facts of a particular case."  See Butts v. Brown, 5 
Vet. App. 532, 538 (1993).  One DC may be more appropriate 
than another based on such factors as an individual's 
relevant medical history, the diagnosis and demonstrated 
symptomatology.  Any change in a DC by a VA adjudicator must 
be specifically explained.  See Pernorio v. Derwinski, 2 
Vet. App. 625, 629 (1992).

In evaluating disabilities of the musculoskeletal system, 
additional rating factors include functional loss due to 
pain supported by adequate pathology and evidenced by the 
visible behavior of the claimant undertaking the motion.  38 
C.F.R. § 4.40 (2002).

Inquiry must also be made as to weakened movement, excess 
fatigability, incoordination, and reduction of normal 
excursion of movements, including pain on movement.  38 
C.F.R. § 4.45 (2002).  The intent of the schedule is to 
recognize painful motion with joint or periarticular 
pathology as productive of disability.  It is the intention 
to recognize actually painful, unstable, or malaligned 
joints, due to healed injury, as entitled to at least the 
minimum compensable rating for the joint.


Hysterical Neurosis

As amended in 1996, all mental disorders, whether diagnosed 
as schizophrenia, PTSD or a combination of both disorders, 
are rated under the same criteria, the "General Rating 
Formula for Mental Disorders," DC 9440.  38 C.F.R. § 4.130 
(as amended by 61 Fed. Reg. 52695-52702).  As amended, the 
regulation reads as follows for the 0, 10, 30, 50, 70 and 
100 percent ratings:

A mental condition has been formally diagnosed, but symptoms 
are not severe enough either to interfere with occupational 
and social functioning or to require continuous medication.  
[0 percent]




Occupational and social impairment due to mild or transient 
symptoms which decrease work efficiency and ability to 
perform occupational tasks only during periods of 
significant stress, or; symptoms controlled by continuous 
medication [10 percent]  

Occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  [30 percent]

Occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  [50 percent]

Occupational and social impairment, with deficiencies in 
most areas, such as work, school, family relations, 
judgment, thinking, or mood, due to such symptoms as: 
suicidal ideation; obsessional rituals which interfere with 
routine activities; speech intermittently illogical, 
obscure, or irrelevant; near- continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control 
(such as unprovoked irritability with periods of violence); 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances 
(including work or a worklike setting); inability to 
establish and maintain effective relationships.  [70 
percent]




Total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.  [100 
percent]

38 C.F.R. § 4.130, Diagnostic Code 9440 (as amended by 61 
Fed. Reg. 52695-52702).

According to the applicable rating criteria, when evaluating 
a mental disorder, the frequency, severity, and duration of 
psychiatric symptoms, the length of remissions, and the 
veteran's capacity for adjustment during periods of 
remission must be considered.  38 C.F.R. § 4.126(a) (as 
amended by 61 Fed. Reg. 52695-52702).  

In addition, the evaluation must be based on all the 
evidence of record that bears on occupational and social 
impairment rather than solely on the examiner's assessment 
of the level of disability at the moment of the examination.  
Id.  Further, when evaluating the level of disability from a 
mental disorder, the extent of social impairment is 
considered, but the rating cannot be assigned solely the 
basis of social impairment.  38 C.F.R. § 4.126(b) (as 
amended by 61 Fed. Reg. 52695-52702).

A GAF score of 65 (actually the range of scores from 61 to 
70) is for "[s]ome mild symptoms (e.g., depressed mood and 
mild insomnia ) or some difficulty in social, occupational, 
or school functioning (e.g., occasional truancy, or theft 
within the household), but generally functioning pretty 
well, has some meaningful interpersonal relationships."  
Diagnostic and Statistical Manual for Mental Disorders 
(DSM), 32 (4th ed.).  





Analysis

Preliminary Matter: Duty to Assist 

The Board initially notes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. 106-475, § 
7(b), 114 Stat. 2096, 2099-2100 (2000), 38 U.S.C.A. § 5107 
note (Effective and Applicability Provisions).  

Among other things, this law eliminates the concept of a 
well-grounded claim and supersedes the decision of the CAVC 
in Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub 
nom. Morton v. Gober, 14 Vet. App. 174 (2000) (per curiam 
order), which held that VA cannot assist in the development 
of a claim that is not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, Pub. L. No. 106-475, § 7(b), 114 Stat. 2096, 2099-2100 
(2000).  38 U.S.C.A. § 5107 note (Effective and 
Applicability Provisions); see generally Holliday v. 
Principi, 14 Vet. App. 280 (2001); see also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

On August 29, 2001, the final regulations implementing the 
VCAA were published in the Federal Register.  The portion of 
these regulations pertaining to the duty to notify and the 
duty to assist are also effective as of the date of the 
enactment of the VCAA, November 9, 2000.  66 Fed. Reg. 45, 
620, 45, 630-45, 632 (August 29, 2001) (to be codified at 
38 C.F.R. § 3.159).


Where the law and regulations change while a case is 
pending, the version more favorable to the appellant 
applies, absent congressional intent to the contrary.  
Karnas v. Derwinski, 1 Vet. App. 308, 312-313 (1991).  The 
Board is of the opinion that the new duty to assist law has 
expanded VA's duty to assist (e.g., by providing specific 
and expanded provisions pertaining to the duty to notify), 
and is therefore more favorable to the veteran.  Therefore, 
the amended duty to assist law applies.  Id.

In the case at hand, the Board is satisfied that the duty to 
notify and the duty to assist have been met under the new 
law.

The duty to notify has been satisfied as the veteran has 
been provided with notice of what is required to 
substantiate his claim.  The RO, through its issuance of its 
rating decisions, statement of the case, supplemental 
statements of the case, and associated correspondence, has 
given the veteran notice of the information and evidence 
necessary to substantiate his claims.  

That is, he was provided with notice of the regulations 
pertaining to the disabilities at issue, a rationale of the 
denials, and he was notified of his appellate rights.  
38 U.S.C.A. § 5103 (West Supp. 2002); 66 Fed. Reg. 45,620, 
45,630 (August 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159).

In this case, a preliminary review of the record shows that 
VA has made reasonable efforts to obtain evidence necessary 
to substantiate the veteran's claim.  The Board notes that a 
variety of extensive records have been associated with the 
claims folder including SMRs, postservice private and VA 
treatment records, as well as VA examination reports.  

The evidence of record provides a complete basis for 
addressing the merits of the veteran's claims as cited above 
at this time.  Therefore, the duty to assist has been 
satisfied in this case.  38 U.S.C.A. § 5103A (West Supp. 
2002); see also 66 Fed. Reg. 45,620, 45,630 (August 29, 
2001) (to be codified at 38 C.F.R. § 3.159).

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the appellant in 
developing the facts pertinent to his claim is required to 
comply with the duty to assist him as mandated by 
38 U.S.C.A. §§ 5103, 5103A (West Supp. 2002).

In this case, the Board finds that the veteran is not 
prejudiced by its consideration of his claim pursuant to 
this new law.  As set forth above, VA has already met all 
obligations to the veteran under this new law.  Moreover, 
the veteran has been afforded the opportunity to submit 
evidence and argument on the merits of the issues on appeal, 
and has done so.  

It is clear from the record that the RO's communications 
with the veteran, as discussed above, in the aggregate have 
advised him to submit evidence in support of his claims.  He 
has been advised of evidence he could submit himself or to 
sufficiently identify evidence and if private in nature to 
complete authorization or medical releases so that VA could 
obtain the evidence for him.  Such notice sufficiently 
placed the veteran on notice of what evidence could be 
obtained by whom and advised him of his responsibilities if 
he wanted such evidence to be obtained by VA.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In any 
event, all evidence identified by the veteran was obtained 
by the RO where possible, and the veteran submitted 
additional evidence himself, most recently duplicate 
evidence.

Although the RO has not provided notice of the VCAA or 
adjudicated his claims with this law in mind, the Board 
finds no prejudice to the veteran in proceeding with this 
case at this time, because procedural actions of the RO are 
in essential agreement with and adhere to the mandates of 
this new law with respect to the duty to notify and the duty 
to assist the veteran in the development of his claims.  See 
Bernard v. Brown, 4 Vet. App. 384, 393-394 (1993).

In light of the above, the Board finds that the duty to 
notify has been satisfied.  38 U.S.C.A. § 5103 (West Supp. 
2002); 66 Fed. Reg. 45,620, 45,630 (August 29, 2001) (to be 
codified at 38 C.F.R. § 3.159(b)).


The Board is satisfied that all relevant facts have been 
adequately developed to the extent necessary; no further 
assistance to the veteran in developing the facts pertinent 
to his claims is required to comply with the duty to assist 
under both the former law and the new VCAA.  38 U.S.C.A. 
§§ 5103 and 5103A, 5107 (West Supp. 2002); 66 Fed. Reg. 
45,630 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159).

In reaching this determination, the Board has considered the 
fact that the law with respect to the duty to assist has 
been significantly changed during the course of the appeal.  
As a result, the Board has considered the applicability of 
Bernard v. Brown. 4 Vet. App. 384, 393-394 (1993).

In Bernard, the CAVC held that, before the Board addresses 
in a decision a question that has not been addressed by the 
RO, it must consider whether the claimant has been given 
adequate notice of the need to submit evidence or argument, 
an opportunity to submit such evidence or argument, and an 
opportunity to address the question at a hearing, and 
whether the claimant has been prejudiced by any denials of 
those opportunities.

In the veteran's case at hand, the Board finds that the 
veteran is not prejudiced by its consideration in the first 
instance of his claim pursuant to this new law.  As set 
forth above, VA has already met all obligations to the 
appellant under this new law.

Moreover, the veteran has been offered the opportunity to 
submit evidence and argument on the merits of the issues on 
appeal, and has done so.  In view of the foregoing, the 
Board finds that the veteran will not be prejudiced by its 
actions and that a remand for adjudication by the RO of his 
claims under the new law would only serve to further delay 
resolution of his claims.  See Barnard, supra.


Therefore, no useful purpose would be served in remanding or 
deferring the matters at hand simply for initial 
consideration of the VCAA by the RO.  This would result in 
additional and unnecessary burden on VA, with no benefit 
flowing to the veteran.  The CAVC has held that such remands 
are to be avoided.  See Winters v. West, 12 Vet. App. 203 
(1999) (en banc), vacated on other grounds sub nom. Winters 
v. Gober, 219 F. 3d 1375 (Fed. Cir. 2000); Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).  In fact, the CAVC recently 
stated, "The VCAA is a reason to remand many, many claims, 
but it is not an excuse to remand all claims."  Livesay v. 
Principi, 15 Vet. App. 165, 178 (2001).

Having determined that the duty to assist has been 
satisfied, the Board turns to an evaluation of the veteran's 
claim on the merits.


Finality and Materiality

The final December 1970 RO decision establishes that the 
claim of service connection for residuals of a back disorder 
was denied on the basis that the evidence did not show 
aggravation of the preexisting low back disorder.  

The competent and probative evidence of record at the time 
of the December 1970 decision included preservice medical 
records, SMRs, and postservice VA examinations from October 
1970.  These records note that the veteran entered service 
with a history of back pain associated with injury to the 
low back.  He was treated during service for lumbar strain, 
but no additional chronic back disorder was indicated, and 
low back pain was noted at the time of the postservice 
examination, by history only.  

The competent and probative evidence associated with the 
claims file since the December 1970 RO decision includes 
private and VA examination findings of DJD of the 
lumbosacral spine with loss of function due to pain.  It is 
noted that the record at the time of the 1970 decision did 
not include such a diagnosis.  

As this diagnosis was not of record at the time of the 
previous determination, and the substance of these findings 
in not merely cumulative of evidence already of record, and 
as a physician has not specifically addressed the etiology 
of this diagnosis, it is significant enough that it must be 
considered to decide the merits of the claim, as it bears 
directly on the issue of etiology.  Anglin, supra.  

Therefore, the Board finds that the evidence submitted since 
the previous decision contributes to a more complete picture 
of the circumstances surrounding the origin of the veteran's 
current low back disorder.  Hodge, supra.  

Consequently, the record contains new and material evidence, 
such that the Board must reopen the claim.  Manio, supra.  


Service Connection

It is contended by the veteran that he has bilateral 
shoulder, arm, and leg disorders that are of service origin.  
However, a review of the SMRs does not reveal complaint of, 
or treatment for, disorder or injury to the shoulders, arms, 
or legs.  Postservice records are negative for complaints 
associated with the shoulders, arms, or legs until many 
years after service, and, it is additionally noted that 
these complaints are subsequent to a postservice injury from 
1981 at which time, he injured his right shoulder, right 
arm, back, and right leg.  DJD of the right shoulder and 
knee was noted in 2000.  

With no diagnoses or findings attributable to disorders of 
the shoulder, arms, or legs until many years after service, 
any nexus opinion at this late stage would obviously be 
speculative at best.  Arguably, 38 U.S.C. § 5103A mandates a 
nexus opinion when there are pertinent abnormal clinical or 
laboratory findings recorded during or proximate to service 
(i.e., a pertinent abnormal finding that is attributed to or 
at least suggestive of the disability at issue sometime 
short of the amount of time that has elapsed between service 
and the initial diagnosis in this case) and competent post-
service evidence of the claimed disability.  

Here, while there is medical evidence of a current diagnosis 
of right shoulder and right knee DJD, there is no suggestion 
of a symptom, clinical finding, or laboratory finding 
attributable to either disorder during service or until many 
years thereafter and after a postservice injury in 1981.  
Without such evidence, the Board must conclude that no 
additional development is required based on the facts of 
this case, to include a medical examination and/or opinion 
where the examiner would be asked whether there is a causal 
link between a current diagnosis and SMRs that contain no 
suggestion of the disabilities in question.  

The Board notes that the lay statements of record by the 
veteran addressing the etiology of his multiple joint 
disorders cannot competently address such medical issues.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  
Similarly, the Board is not competent to supplement the 
record with its own unsubstantiated medical conclusions.  
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).

In sum, the evidentiary record shows that initial 
symptomatology associated with the multiple joints at issue 
is many years following service, and there is no probative, 
competent medical opinion linking such to service on any 
basis.  

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim.  See 
Gilbert, supra.


Increased Evaluations

Postoperative Scar on the Posteromedial Aspect of the Right 
Elbow

As the veteran's scar is not shown to be significantly 
disfiguring, or resulting in ulceration, or pain on 
palpation, the RO assigned a 20 percent disability 
evaluation based on limitation of function of the part 
affected pursuant to DC 7804 and 5206.  

In this case, the Board finds the persuasive medical 
evidence of record demonstrates the veteran's service-
connected residuals of a postoperative right elbow disorder 
are manifested by limitation of flexion to 92 degrees.  A 20 
percent evaluation pursuant to DC 5206 for flexion 
limitation to 90 degrees is in effect.  For a higher rating, 
the veteran would have to show flexion limited to 70 
degrees.  This is simply not demonstrated; thus, a rating in 
excess of 20 percent under this code is not warranted.  

The Board also find that the medical evidence of record 
demonstrates no right elbow ankylosis, and no limitation of 
forearm extension, supination or pronation impairment to a 
degree that would warrant a rating in excess of the 
currently assigned 20 percent evaluation.  See 38 C.F.R. 
§ 4.71a, DCs, 5205, 5207, 5211, 5213 (2002).  

Under the circumstances, no more than a 20 percent 
disability evaluation is appropriate.  The evaluation fully 
comports with the applicable schedular criteria and is 
consistent with the intention of the rating schedule to 
recognize pain on motion, atrophy, and weakness as 
indicative of some functional loss.  In considering those 
findings, functional loss due to pain has been considered in 
arriving at the appropriate evaluation pursuant to DC 5206, 
and no evidentiary basis for a higher evaluation pursuant to 
these criteria has been presented.  See 38 C.F.R. §§ 4.40, 
4.45, 4.59; DeLuca, 8 Vet. App. at 204-07.  No additional 
rating is available for the right shoulder scarring as there 
has been no evidence of poor nourishment with repeated 
ulceration, tender and pain on objective demonstration, or 
limitation on function of part affected that is not already 
compensated in the current 20 percent evaluation.


Hysterical Neurosis

Essentially, the veteran contends that the current 
disability evaluation assigned for his hysterical neurosis, 
conversion type, does not adequately reflect the severity of 
that disorder.  

Historically, the record shows that a 10 percent rating for 
this disorder has been in effect for many years.  Reviewing 
the pertinent evidence reveals that the veteran was afforded 
a VA examination in November 2000.  Examination showed that 
he was alert and oriented times four.  His higher cognitive 
functions were intact.  His mood was described as "all 
right."  His affect was congruent with his state of mood.  
His thought content was negative for suicidal or homicidal 
ideations.  His thought process was coherent.  He was able 
to focus, sustain, and shift attention.  His insight and 
judgment were adequate.  The diagnoses included history of 
neurosis-conversion disorder.  His GAF score was 65.  

Considering the psychiatric disability under the criteria 
for evaluating mental disorders, see 38 C.F.R. § 4.132, DC 
9424 (2002), the Board finds that the evidence is consistent 
with the currently assigned 10 percent rating, and that an 
increased disability evaluation is not warranted.  In that 
regard, the objective clinical evidence of record does not 
show that the veteran has occupational and social impairment 
with an occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due 
to such symptoms as: depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or less often), 
chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  

There is no evidence that the veteran suffered from 
delusions, hallucinations, suicidal or homicidal thoughts, 
panic attacks, or memory loss.  Moreover, the veteran is 
coherent and alert, and his insight and judgment are 
adequate.  Furthermore, the veteran's GAF score, as a result 
of the impact of his service-connected psychiatric disorder 
was reported to be 65.  This is indicative of mild symptoms 
such as depressed mood and mild insomnia or some difficulty 
in social or occupational functioning, but generally 
functioning pretty well, with some meaningful interpersonal 
relationships, according to the Diagnostic and Statistical 
Manual of Mental Disorders, Fourth Edition, of the American 
Psychiatric Association (DSM-IV). See 38 C.F.R. § 4.130.  

Therefore, the veteran's symptomatology most closely fits 
within the criteria for the currently assigned 10 percent 
disability evaluation.  No question has been presented as to 
which of two evaluations would more properly classify the 
severity of his psychiatric disability.  38 C.F.R. § 4.7.


Additional Considerations

Extraschedular

The CAVC has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance.  Floyd v. Brown, 9 Vet. 
App. 88 (1996).  

The Board, however, is still obligated to seek all issues 
that are reasonably raised from a liberal reading of 
documents or testimony of record and to identify all 
potential theories of entitlement to a benefit under the law 
or regulations.

In Bagwell v. Brown, 9 Vet. App. 337 (1996), the CAVC 
clarified that it did not read the regulation as precluding 
the Board from affirming an RO conclusion that a claim does 
not meet the criteria for submission pursuant to 38 C.F.R. 
§ 3.321(b)(1), or from reaching such conclusion on its own.  
In the veteran's case at hand, the Board notes that the RO 
provided and discussed the criteria for assignment of 
extraschedular evaluations for the disabilities at issue for 
which increased evaluations are sought by the veteran on 
appeal.

The CAVC has further held that the Board must address 
referral under 38 C.F.R. § 3.321(b)(1) only where 
circumstances are presented which the VA Under Secretary for 
Benefits of the Director of the VA Compensation and Pension 
Service might consider unusual or exceptional.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).



The Board does not find that the veteran's disability 
picture has been rendered unusual or exceptional in nature 
as to warrant referral of his case to the Director or Under 
Secretary for review for consideration of extraschedular 
evaluations for the disabilities at issue for which 
increased compensation benefits are sought on appeal.

The current schedular criteria adequately compensate the 
veteran for the current nature and extent of severity of the 
disabilities at issue.  Having reviewed the record with 
these mandates in mind, the Board finds no basis for further 
action on this question.

In reaching this determination, the Board acknowledges that 
the VA is statutorily required to resolve the benefit of the 
doubt in favor of the veteran when there is an approximate 
balance of positive and negative evidence regarding the 
merits of an outstanding issue.  However, that doctrine is 
not applicable in this case because the preponderance of the 
evidence is against the veteran's claims for increased 
disability evaluations.  See Gilbert, supra; 38 U.S.C.A. § 
5107(b) (West Supp. 2002).


ORDER

The veteran, having submitted new and material evidence to 
reopen the claim of entitlement to service connection for 
residuals of a low back injury, the appeal is granted to 
this extent.  

Entitlement to service connection for bilateral shoulder, 
arm, and leg disorders is denied.  

Entitlement to a rating in excess of 20 percent for 
postoperative scar on the posteromedial aspect of the right 
elbow is denied.  

Entitlement to a rating in excess of 10 percent for 
hysterical neurosis, conversion type, is denied.  



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

